                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    SYLVESTER LARNELL EVANS, JR.                                      CIVIL ACTION

    VERSUS                                                            NO. 18-14201

    JEFFERSON PARISH                                                  SECTION: “E” (1)

                                           ORDER

           Before the Court is a Complaint, filed by Plaintiff Sylvester Larnell Evans, Jr.,

against Jefferson Parish.1

           This matter was referred to the United States Magistrate Judge, who issued her

Report and Recommendation on May 6, 2019.2 The period for objections ended on May

20, 2019, with no objections filed. The Court, having considered the Complaint, the

record, the applicable law, and the Magistrate Judge’s Report and Recommendation,

finds the Magistrate Judge’s findings are correct. The Court hereby approves the United

States Magistrate Judge’s Report and Recommendation and adopts it as its opinion in

this matter.

           Accordingly;

           IT IS ORDERED that this matter is DISMISSED WITHOUT PREJUDICE for

failure to state a claim.

           New Orleans, Louisiana, on this 28th day of May, 2019.

                                               ___________________ _______
                                                      SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




1   R. Doc. 1.
2   R. Doc. 12.
